Citation Nr: 0839480	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee disability 
to include as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 2006 and January 2008.  
This matter was originally on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

As noted in the Introduction to the January 2008 Board remand 
decision, in November 2007, the RO received a letter from the 
veteran claiming that the May 1981 rating decision should be 
reversed on the basis of clear and unmistakable error.  In 
addition, it appears that the veteran is also claim an 
increased rating for service-connected disabilities including 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) and an earlier effective date.  Thus, 
these matters are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's right knee disorder has not been related by 
competent medical evidence to active service or to service-
connected disability.


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by service and is not causally related to service-
connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2006 Remand, the Appeals 
Management Center (AMC) obtained the veteran's VA treatment 
records and arranged for a VA orthopedic examination to 
address the etiology of any right knee disorder.  Pursuant to 
the Board's January 2008 Remand, the AMC readjudicated the 
veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's November 2006 and January 2008 Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

A letter dated in January 2008 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2008 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

That letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in June 2007. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a right knee injury or disorder is factually 
shown during service.  The Board concludes it was not.  The 
service medical records are absent complaints, findings or 
diagnoses of a right knee injury or disorder during service.  
On the clinical examination for separation from service, the 
veteran's lower extremities were evaluated as normal.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from a right knee injury or disorder during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of any 
arthritis was not until 2004, more than thirty years after 
the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The evidence 
shows that the first evidence of a right knee disorder was 
during a VA examination in June 2004 when after examination 
of the veteran and review of the claims file, the veteran was 
diagnosed with a right knee injury 2 years prior.  In light 
of the lack of any relevant history reported between the 
veteran's date of discharge and 2002, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As noted above, the veteran underwent a VA examination in 
June 2007.  After review of the claims file and examination 
of the veteran, the examiner diagnosed right knee with a 
normal examination and noted that no abnormality was found.  
However, although the June 2007 VA examiner found no right 
knee abnormality, the veteran has been diagnosed with right 
knee osteoarthritis and history of internal derangement, and 
lateral and medial menicus tears.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between any diagnosed right knee disorder and 
his military service or between any diagnosed right knee 
disorder and a service-connected disability.  The Board notes 
that the veteran has been granted service connection for 
residuals of a left knee wound.  The Board found that the 
veteran accidently shot himself in the left knee while in 
service.

However, no medical professional has ever related a right 
knee disorder to the veteran's military service or service-
connected disability.  The June 2007 VA examiner opined that 
since no right knee abnormality was found, an abnormality 
could not be attributed to his service-connected left knee 
problem.  The Board also emphasizes that despite the fact 
that the veteran was informed of what the evidence needed to 
show to substantiate his claim, he has not submitted evidence 
that shows that his service-connected left knee disability 
either caused or aggravated any right knee disorder.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a right knee disability 
to include as secondary to service-connected left knee 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


